Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention III/Claims 19-20 and Species D/Figure 9 in the reply filed on 11/23/21 is acknowledged.  The traversal is on the ground(s) that the alternate inventions/species are not mutually exclusive.  This is not found persuasive because as previously described, Invention I requires a specific step of adding in a particular “ailevatoron mixer” as well as various alternate method steps (as compared to Invention II) that present a search burden since each sequence of commands in these specific methods require alternate/additional searches/combinations of references, etc. The argument pertaining to the burden between Inventions I and III is moot since the reason previously provided for the search burden was because “Invention III does not require a “reduced size/smaller horizontal stabilizer” as required in Invention II, not details of the mixer as argued by applicant. Applicant’s argument pertaining to the species restriction is not convincing because applicant’s disclosure specifically describes and shows each figure as an alternate method comprising alternate/unique steps within each embodiment, which again presents a search burden because each method requires alternate/additional searches/combinations of references, etc. The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claims 21-38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: again the new claims recite at least replacing a horizontal stabilizer with a reduced size stabilizer, etc. while the elected invention does not, etc. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-38 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Therefore, only claims 19-20 are active and addressed in the action below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,479,481. Although the claims at issue are not the references claims merely recite the same novel limitations recited in the present claims, pertaining to supplementing a nose-up pitch authority at takeoff for a specific type of aircraft when the moment generated by the horizontal stabilizer is less than expected, etc.

Allowable Subject Matter
Claims 19-20 would be allowable if the above double patenting rejection can be overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claim 19; particularly, how the recited method steps are to be performed with the recited type of aircraft under the condition of the moment generated by the horizontal stabilizer being less than “the rotation moment” and how the mixer is configured to perform the steps of operating the ailevatorons provided on the wings in the symmetrical upward direction away from the takeoff surface, during a takeoff operation, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644